DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues the prior art of Bell does not teach and/or suggest the limitations of claims 1-2,7-19.
In response, the Examiner respectfully disagrees. The prior art of Bells teaches the limitations as claimed in the given rejection. For instance, in Claim 1: Regarding Claim 1, Bell discloses a one-time touch use disposable doorknob cover (10; fig.1) for an exposed knob (the knob of Bell is fully capable of being used on a door knob) usually made of such metal, glass, plastic or wood comprising; a hollow body flexible piece of material (fig.1) having an opening to pass through the knob (fig.1; C1:L2-3) with an elastic sewn (24) on opening for a form fit down to the projection stem area of knob (fig.2). All the elements of this claim are taught and/or suggested by Bell. The elements of claim 1 are rather simple and broad, and Bell apparently teaches all the elements of said claim.
Applicant argues that Bell does not teach a disposable “one-time touch and use” for a quick release as the current invention.
In response, all the claim limitations recited by the Applicant are taught and/or recited by the prior art of Bell. Applicant has not claimed any feature in the claims to distinguish from the prior art. In fact, Applicant has not claimed any novel feature in the claims to distinguish over the prior art of Bell. Moreover, the invention of Bell can be easily utilized as a one-time touch and use door knob cover. This usage greatly depends upon the manner in which the user chooses. The Applicant ought to claim actual elements that is not claimed in the prior art to distinguish the claims from Bell, and thus far, this has not been done by the Applicant.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,7-11,14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US 4,975,826).
Regarding Claim 1, Bell discloses a one-time touch use disposable doorknob cover (10; fig.1) for an exposed knob (the knob of Bell is fully capable of being used on a door knob) usually made of such metal, glass, plastic or wood comprising; a hollow body flexible piece of material (fig.1) having an opening to pass through the knob (fig.1; C1:L2-3) with an elastic sewn (24) on opening for a form fit down to the projection stem area of knob (fig.2).
Regarding Claim 2, Bell discloses a disposable (see abstract) knob cover means (fig.1) for positioning over a spherical knob area of the door knob (fig.1) within which a spherical knob portion of the door knob forming over the dimension of the knob and a projection area (fig.1).
Regarding Claim 7, Bell discloses knob covers (10; fig.1) having only one open end large enough to pass through the knob (fig.1) with a sewn elastic (24) around the opening while receiving said knob through said opening end (fig.1).
Regarding Claim 8, Bell discloses wherein the knob covers (10; fig.1) are flexible, hollow body of material, soft, thin layer of material (see abstract).
Regarding Claim 9, Bell discloses the knob (10) easily attach to the doorknob (fig.1) and have quick release with only a few fingers used with each use and disposed of in an everyday waste basket with minimal effort.
Regarding Claim 10, Bell discloses knob covers (10) are to protect from unsanitary and unsterile conditions found in cross contamination of germs.
Regarding Claim 11, Bell discloses knob covers (10) is a form of a disposable barrier from a contaminated surface using hands and fingers.
Regarding Claim 14, Bell discloses in which hollow body material (hollow material of 10; fig.1) is made of the general same size or larger to form fit the shape of a doorknob down in the projection stem areas of the knob (fig.1).
Regarding Claim 15, Bell discloses in which said hollow material body (hollow material of 10; fig.1) opening has an opening to pass through the knob with elastic form fitting (24) down in the projection stem area of knob within close proximity to the knob itself for insertion over a knob (fig.1).
Regarding Claim 16, Bell discloses the doorknob covers (10) is for use in many areas such as consumer use on interior/exterior door knobs in homes such as bathroom faucet knobs, door knobs, office and hospital interior doors, doctor's offices and glass door knobs, or grocery store bathroom faucet knobs, door knobs and any other knobs that are touched by hands and or fingers containing germs (knob covers 10 can be used as such).
Regarding Claim 17, Bell discloses knob covers (10) is capable of being used on doorknobs that may not be able to be continually sanitized for the multitude and frequency of hands touching the knob (doorknob covers 10 can be used as such).
Regarding Claim 18, Bell discloses the knob covers (10) is capable of being used when spraying of disinfectants can be intermittent and not done enough times with multiple uses of a knob in heavy public traffic or useful in a pandemic virus situation to contain the spread of virus (doorknob covers 10 can be used as such).
Regarding Claim 19, Bell discloses the knob covers (10) can be stacked in a card board box with ability to extract one at a time for limiting contamination of spreading germs and an economically feasible cost to consumers (knob covers 10 can be fully stacked in a card board box for an economically feasible cost to consumers; use case recitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 4,975,826).
Regarding Claim 12, Bell discloses knob covers (10) covering the knob defining an area approximately the standard size of a door knob (fig.1).
Although Bell does not explicitly disclose with a dimension of 1 1/4 to 1 3/4 inches to projection of 11/2 to 1 3/4 inches or larger for larger door knobs, it would have been very obvious to one ordinary skill in the art to implement any number of required sizes of doorknob covers, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237 (CCPA 1955).
Regarding claim 13, Bell discloses a disposable knob cover (10) in which material for disposable knob covers is made of plastic.
Although Bell does not explicitly disclose either a plastic foam, or film formed of block copolymers of styrene and butadiene or elastomeric films of polyurethane or a paper material or a non- porous moisture resistant material or sounbonded polypropylene or polyethylene in either vacuum formed or molded or threaded fiber form or a non-porous and high-elongation thermoplastic elastomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to use any number of arbitrary materials to manufacture and produce the door covers as recited by the Applicant in Claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651